DETAILED ACTION
	This action is in response to Applicant’s amendment filed on November 26, 2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuczynski et al. (U.S. Patent No. 7601154).
Kuczynski et al. discloses an alignment guide system, comprising a first translation mechanism (102), wherein the first translation mechanism comprise: a housing (10); a fastening member (122) extending through at least a portion of the housing; and a cap (as seen in figure 1, fastening member is comprised of a cap and a threaded member) secured to a portion of the fastening member; a second translation mechanism (104, 124) coupled to the first translation mechanism (Figure 1); a tower (112) coupled to a superior surface of the second translation mechanism (Figure 1); and a third translation mechanism (114, 128) coupled to the tower. 

	Regarding claim 22, the first translation mechanism translates in a medial lateral direction (Figure 1), the second translation mechanism translates in a distal proximal direction (as seen the second translation mechanism moves the device near and way from a body which can be considered distal/proximal), and the third translation mechanism translates in a varus-valgus direction (rotating the entire device around a tibia would cause the third translation mechanism to translate in a varus-valgus direction).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuczynski et al. (U.S. Patent No. 7601154) in view of Millard et al. (U.S. Patent No. 6267762).
	Kuczynski et al. teaches in the claimed invention including an extension member (12b) extending away from a second side of the housing (Figure 2). Kuczynski et al. fails to disclose a plurality of dimension markings positioned along at least a portion of a first side of the housing. Millard teaches an alignment guide (Figure 2) having a translation mechanism (55) comprising a housing (Figure 3) with dimension markings on a first side (Figure 2) and an extension member (3A) on a second side. The dimension markings provide a reference point to the surgeon. It would have been obvious to one skilled in the art at the time the invention was made to construct the device of Kuczynski et al. with a plurality of dimension markings on a first side of the housing in view of Millard in order to provide a surgeon with a point of reference. 

Allowable Subject Matter
Claims 5-21 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Regarding claims 3 and 4, Applicant appears to have incorporated previously rejected claim 2 into said claims. The previous office action rejected claims 1-4 and the Applicant does not point to any supposed error with the Examiner’s rejection. Thus rejection of claims 1, 3 and 4 are maintained. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW YANG whose telephone number is (571)272-3472. The examiner can normally be reached 9:00 - 9:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW YANG/           Primary Examiner, Art Unit 3775